Citation Nr: 0026812	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-11 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating determination of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  That rating decision denied 
entitlement to service connection for a psychiatric disorder.  
In April 1999 the RO issued a statement of the case as to the 
issue of entitlement to service connection for inadequate, 
immature personality disorder with passive-aggressive traits.  
In May 1999, the RO issued a statement of the case as to the 
issue of entitlement to service connection for PTSD claimed 
as service stress and/or a mental condition.  In his VA Form 
9, substantive appeal, received in June 1999, the veteran 
indicated that he wished to limit his appeal to the issue of 
entitlement to service connection for PTSD.


FINDING OF FACT

There is no competent evidence that the veteran currently has 
PTSD.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show that he served in 
Vietnam from October 1969 to October 1970.  He received the 
National Service Defense, Vietnam Service, and Republic of 
Vietnam Campaign Medals.

The veteran's service medical record reflects that the 
veteran was seen to for behavioral problems.  These prompted 
an interim psychiatric evaluation, which revealed diagnoses 
of personality disorder (immature type) and passive 
aggressive traits.  The veteran's March 1971 separation 
examination showed a normal psychiatric evaluation.  
Moreover, it was noted that there were no physical or mental 
defects.  

Treatment records from Southern California Permanente dated 
from August 1974 to May 1976 show treatment for conditions 
not currently at issue.  In March 1975 the impression was 
functional cephalalgia, and in June 1975 an impression of 
questionable anxiety was reported.

In his formal claim for service connection dated in March 
1998, the veteran reported no post-service treatment for a 
psychiatric disability.

In a form titled "Information in Support of Claim for 
Service Connection for PTSD," the veteran reported that he 
had been treated for "trauma related illnesses" at Kaiser 
Permanente from "73 through 76."  He reported no other 
post-service treatment.


Pertinent Law and Regulations

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation. If she has not, her appeal must 
fail and the Board has no duty to further assist him with the 
development of his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a). Grottveit.

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition. Such 
evidence must be medical unless it relates to a condition as 
to which, under the United States Court of Appeals for 
Veterans Claims (Court) case law, lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

When the question involved does not lie within the range of 
common experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Personality disorders 
or mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (1999).

Analysis

Personality disorders are not diseases or injuries within the 
meaning of the statute and regulation providing for VA 
disability compensation.  Carpenter v. Brown, 8 Vet. App. 240 
(1995); 38 C.F.R. § 3.303(c).  Because the in-service 
symptoms were due to a disability to which service connection 
does not apply, the Board finds that a chronic psychiatric 
disorder for which compensation is payable was not 
demonstrated during service.

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); but see Samuels v. West, 11 Vet. App. 
11 Vet. App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).

The veteran's contentions have centered around his assertions 
that he experienced traumatic events while serving in 
Vietnam.  The record shows that he served in Vietnam.  
However, the decision in this case does not turn on whether 
the veteran served in Vietnam or even whether he experienced 
traumatic events while serving there.  Rather, this decision 
turns on whether there is competent evidence that the veteran 
currently has PTSD.

The claims file contains no competent diagnoses of PTSD, and 
the veteran has reported no current treatment for PTSD.  That 
is, by his report, there exists no competent medical evidence 
that he currently has PTSD.  The veteran alleges that he has 
PTSD as the result of his experiences during active duty.  
However, as a lay person he would not be competent to report 
a diagnosis of PTSD.  Grottveit.

A claim for service-connection for a disability must be 
accompanied by evidence, which establishes that the claimant 
has the claimed disability at the time of his claim as 
opposed to some time in the distant past.  Gilpin v. West, 
155 F.3d 1353; Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).  

In the May 1999, statement of the case, the RO informed the 
veteran of the need to submit evidence of a current diagnosis 
of PTSD.  This notice complied with VA's obligations under 38 
U.S.C.A. § 5103(a) (West 1991) and VBA Letter 20-99-60 
(1999).  Since there is no evidence of PTSD at the time of 
the veteran's current claim or thereafter, the claim is not 
well grounded and must be denied.

The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.  



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals



 

